Citation Nr: 1816517	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-25 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a circulation disorder, to include venous insufficiency with venous stasis dermatitis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a skin disorder, other than venous insufficiency with venous stasis dermatitis, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Veteran initially filed a claim for service connection for scarring and ulceration of the legs.  At the October 2016 Board hearing, the Veteran and his representative clarified the issues and stated that the Veteran is seeking service connection for complications of edema, to include itching skin, sores, and scars associated with his claimed circulation disorder and/or service-connected diabetes mellitus II (DM II), coronary artery disease (CAD), or kidney disease.  The issues remaining on appeal have been accordingly recharacterized as reflected on the title page.

In December 2016, the Board remanded the claims for further development.

The issue of service connection for a peripheral vascular disease with residual edema of the right leg was previously on appeal.  However, in an August 2017 rating decision, the RO granted service connection for peripheral vascular disease with residual edema of the right leg.  As there no longer remains any issue for appellate consideration with respect to that claim, the service connection claim for a peripheral vascular disease with residual edema of the right leg is considered satisfied and is no longer before the Board.

In December 2017, asked for the record to be held open for 30 days so the Veteran could submit additional evidence.  However, the 30 days have passed and no additional evidence has been added to the claims file.

The claim for entitlement to service connection for a circulation disorder, other than venous insufficiency with venous stasis dermatitis, is remanded to the AOJ for further development.


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused or aggravated by his service-connected disabilities.

2.  The Veteran does not have a diagnosed skin disorder other than venous stasis dermatitis during the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria to establish service connection for a skin disorder, not to include venous stasis dermatitis, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
A.  Hypertension

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The Veteran contends that his hypertension is due to his service-connected disabilities.  See Statements in Support of Claim entered in Caseflow Reader in February 2009.  

The Veteran has a current hypertension diagnosis.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2004 at 4.  As such, the first element under Shedden and Wallin is met.

The Veteran is service connected for DM II, CAD, chronic kidney failure, and peripheral vascular disease.  Therefore, the second element under Wallin is met.  

However, the Board finds that the preponderance of the evidence is against finding a medical nexus between the Veteran's hypertension and his military service, or as secondary to his service-connected disabilities.  Therefore, the third element under Shedden and Wallin has not been met.

On his April 1969 Report of Medical History: Enlistment Examination, the Veteran noted that he experienced high or low blood pressure.  See STR entered in Caseflow Reader in October 2004 at 4.  The Veteran's enlistment examination demonstrated a blood pressure reading of 130/84.  See id.  There were no other complaints, treatment, and/or diagnosis of hypertension.  See STR.  During his December 1970 Report of Medical History: Separation examination, his vascular system was noted as being normal.  See id. at 6.  His blood pressure reading was 110/60.  See id. at 7.  

From 1996, the Veteran was treated at the Swedish American Health System.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2004.  In February 1996, the examiner stated that the Veteran had approximately a 15 year history of hypertension.  See id. 4.  

In November 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his DM II.  The Veteran stated that he was diagnosed with DM II in 1996.  After reviewing the records, the examiner stated that it was difficult to tell when the Veteran was diagnosed with DM II but, the medical evidence suggested that the diagnosis was in 2002.  The examiner stated that in 1996, the Veteran was treated for hypertension.  The examiner confirmed the Veteran's hypertension diagnosis.  The examiner stated that the Veteran's hypertension was diagnosed prior to the diagnosis of his DM II; therefore, the hypertension was not secondary to the DM II.

In February 2011, the Veteran submitted a Notice of Disagreement stating that he was diagnosed with hypertension and diabetes around the same time.  See Statement in Support of Claim entered in Caseflow Reader in March 2011.  

In May 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the hypertension diagnosis with an onset dated in the late 1990s.  The examiner noted that the hypertension diagnosis was simultaneous with the DM II diagnosis and a few years around the time of the CAD diagnosis.  Additionally, the examiner stated that even though the Veteran's DM II was not under "good" control, his blood pressure readings were not elevated; therefore, the DM II did not aggravate his blood pressure.  The examiner further stated that in May 2013, the Veteran had normal renal functions and he had a normal urine microalbumin/creatinine ratio which was the gold standard test.  The examiner opined that the Veteran's hypertension was not caused by his DM II.

In December 2016 after the May 2013 VA opinion, the Board noted that the Veteran was diagnosed with chronic kidney failure.  Because the VA examiner relied, in part, on the Veteran's normal renal functions, the Board remanded the claim for a supplemental opinion to determine if the Veteran's service-connected disabilities, to include kidney failure, caused or aggravated his hypertension.  

In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  See C&P Exam entered in Caseflow Reader in April 2017.  The examiner reviewed the claims file.  The Veteran stated that he was diagnosed with hypertension around 2002.  He stated that it was controlled, but sometimes when he stood up, he felt dizzy.

The examiner confirmed the Veteran's hypertension diagnosis.  The examiner opined that it was less likely than not that the Veteran's hypertension is caused or aggravated by service-connected DMII, CAD, or kidney disease.  The examiner stated that the Veteran's service-connected disabilities can accelerate these conditions, but it is hard to say without speculation that all the claims are related to service, since unhealthy diet, obesity, and sedentary lifestyle can all contribute to his conditions.  The examiner stated that the Veteran's hypertension diagnosis was around the same time as his diagnosis of CAD and DM II.  The examiner further stated that the Veteran's hypertension was well controlled; therefore, there was no aggravation.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's hypertension is etiologically related to the Veteran's military service on a direct basis.  The Board notes that none of the VA examinations specifically addressed whether the Veteran's hypertension may be directly related to service.  However, the record does not reflect, and the Veteran has not claimed, that he actually experienced hypertension while he was on active duty, and he has not claimed to have had a continuity of symptoms of hypertension dating from his active duty through the present.  Rather, he has related it to his service-connected disabilities.  As the preponderance of the evidence does not show that hypertension was incurred in service, or a medical nexus between the presently diagnosed hypertension and the Veteran's service, service connection for hypertension cannot be granted on a direct basis.

Regarding presumptive service connection, the Board finds that service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  The first competent evidence suggestive of hypertension was in 1996, i.e., over 26 years after discharge.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2004 at 4.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Board finds that the record does not contain a competent etiological opinion linking the Veteran's hypertension to his service-connected disabilities.  The record contains an extensive amount of medical records and no medical professional of record has linked the Veteran's hypertension to his service-connected disabilities.  The Board affords great probative weight to the May 2013 and March 2017 VA opinions, as they were based on a review of the claims file and included a sufficient rationale.  

The Board has considered the Veteran's statements regarding the etiology of his hypertension.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a nexus between the hypertension and service, is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As there is no medical nexus linking the Veteran's hypertension to active service, and/or service-connected disabilities, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).



B.  Skin condition, other than venous insufficiency and venous stasis dermatitis 

The Veteran's STRs do not document any complaints, treatment, or diagnosis of a skin disorder.  See STR entered in Caseflow Reader in October 2004.  During his December 1970 Report of Medical Examination: Separation physical, the Veteran noted his skin and lower extremities to be normal.  See id. at 6.  There were no specific complaints related to a skin disorder in the separation exam.    

In September 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his circulation disorder.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he had ulcers and scars on his feet related to circulation.  The ulcers and scars were diagnosed as venous stasis ulcers.  The Veteran also reported a rash on his bilateral lower extremities, i.e., close to his shins.  The rash had been present for approximately two or three years.  Since its onset, the rash had been persistent and progressive.  The rash was itchy and had been associated with hair loss over the shins. 

The examiner examined the Veteran's lower extremities.  The examination revealed trace lower extremity edema.  Over the anterior surface of the distal lower extremity shins, there were small subcentimeter hyperpigmented macules within regions of tortuous dilated superficial veins and prominent hair loss consistent with venous stasis ulceration.  There were scattered pinpoint crust and excoriations consistent with his description of pruritus.  There were no other rashes noted throughout the body.  The examination of the feet revealed no foot ulcers or signs of infection.  The examiner stated that the Veteran did not have scars, and therefore, the examiner could not comment on scars.  The examiner diagnosed the Veteran with venous stasis dermatitis and opined that it is less likely than not related to his DM II.

Pursuant to the remand, the Veteran had another VA examination for his skin in March 2017.  No skin disorder was diagnosed.

Regarding the Veteran's skin disorder, the Board notes that the VA examiners diagnosed the Veteran with venous stasis dermatitis, i.e., a circulation disorder, which is considered separately.  The Veteran has not been diagnosed with a separate skin disorder.  As such, the first element under Shedden and Wallin is not met.  In the absence of proof of a present disability due to underlying pathology, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board has considered the Veteran's own opinion asserting that his service-connected disabilities caused his a skin condition.  However, as a lay person, the Veteran does not have the training or expertise to render a competent.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a skin condition is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder, other than venous insufficiency and venous stasis dermatitis, is denied.  


REMAND

Regarding secondary service connection, the Veteran had venous insufficiency/stasis dermatitis diagnosis.  See VA Examination entered in Caseflow Reader in September 2009 and May 2013.  

In December 2016, the Board noted that the September 2009 VA examiner diagnosed the Veteran's circulation disorder as venous stasis dermatitis and opined that the Veteran's venous stasis dermatitis was less likely than not related to DM II.  However, the examiner did not provide a rationale for his opinion.  The Board remanded the claim for further development.

In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his venous stasis dermatitis.  The Veteran stated that in 2016, he had vascular surgery in his right leg.  Parts of the superficial vein were harvested which left the Veteran with swelling of his right leg.  The examiner stated that the Veteran did not have any signs of dermatitis.  The examiner opined that it was less likely than not that the Veteran's venous stasis dermatitis was caused or aggravated by service-connected DM II, CAD, and/or kidney disease.

The Board concludes that a remand is necessary because despite the lack of finding of venous stasis dermatitis on the March 2017 VA examination, there was a diagnosis of such during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period).  Thus, a remand to obtain an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate examiner regarding the claimed circulation disorder, diagnosed as venous insufficiency and venous stasis dermatitis.  The Veteran should be scheduled for another examination if determined necessary by the examiner.

The examiner is asked to opine whether it is at least as likely as not that the diagnosed venous insufficiency and venous stasis dermatitis were (a) caused by or (b) aggravated by his service-connected diabetes mellitus, coronary artery disease, kidney disease, peripheral neuropathy, and peripheral vascular disease.  The examiner must explain why or why not.

Aggravated means that the condition is permanently worsened beyond its natural progression.  If aggravation is found, a baseline level of disability should be established before any aggravation of the disability was shown.

A complete rationale should be provided.  It is not sufficient to state that no disability was shown on any current VA examination, to include the March 2017 VA examination.  The examiner is to specifically address the diagnosis of venous insufficiency and venous stasis dermatitis as diagnosed in September 2009 and May 2013 VA examinations.

2. The AOJ should then readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


